Case 1:15-md-02599-FAM Document 4071 Entered on FLSD Docket 06/03/2021 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

   IN RE: TAKATA AIRBAG PRODUCT                 MDL No. 2599
   LIABILITY LITIGATION
                                                Master File No.15-MD 2599-FAM
   This Document Relates to All Economic Loss
   Class Actions and:                           S.D. Fla. Case No. 1:14-cv-24009-FAM

   STEPHANIE PUHALLA, et al.,
   individually and on behalf of all others
   similarly situated,

                      Plaintiffs,

          v.

   VOLKSWAGEN GROUP OF AMERICA,
   INC., et al.

                      Defendants.



            DEFENDANT VOLKSWAGEN GROUP OF AMERICA, INC.’S
            REPLY IN SUPPORT OF ITS MOTION FOR CLARIFICATION
       OF THE COURT’S ORDER GRANTING IN PART AND DENYING IN PART
     PLAINTIFFS’ MOTION TO COMPEL DOCUMENTS OF FOREIGN AFFILIATES
Case 1:15-md-02599-FAM Document 4071 Entered on FLSD Docket 06/03/2021 Page 2 of 6




                  Plaintiffs’ Opposition confirms that Plaintiffs seek to end-run this Court’s

   repeated orders dismissing Volkswagen AG (“VWAG”) from this case by trying to obtain

   documents located abroad from foreign nonparties VWAG and Volkswagen de México S.A. de

   C.V. (“VW Mexico”) (collectively, the “Foreign Affiliates”). In accusing VWGoA of “delay”

   (Opp. at 1), Plaintiffs ignore their own failure—for three years—to pursue discovery of the

   Foreign Affiliates through the proper means (the Hague Convention). Remarkably, Plaintiffs did

   not even serve the at-issue requests for production until after fact discovery was scheduled to

   close in the fall of 2020. In fact, Plaintiffs did not seek relief from this Court until March 2021,

   more than a year and a half after VWGoA made clear to Plaintiffs that it could not produce

   documents of foreign affiliates. (ECF No. 4014 at 1–2.) To the extent that VWGoA has access

   to, or copies of, responsive, non-privileged documents from the Foreign Affiliates, VWGoA will

   produce them. Respectfully, the Court should clarify that its May 10, 2021 Order did not require

   VWGoA to embark on wide-ranging and expensive discovery in two foreign countries—with all

   of the attendant logistical and legal difficulties—on the eve of the close of fact discovery.

          I.      VWGoA Does Not Have the Legal Right To Obtain Documents from the

   Foreign Affiliates. Despite having years to take discovery, Plaintiffs have not provided any

   evidence showing that VWGoA has the legal right to obtain documents from the Foreign

   Affiliates. Plaintiffs’ reliance on Sergeeva v. Tripleton Int’l Ltd., 834 F.3d 1194 (11th Cir.

   2016), is misplaced. There, a domestic affiliate of the foreign defendant argued that it had no

   legal right to obtain documents from the defendant and produced “only twenty-three pages of

   documents from its office” in response to the plaintiff’s requests. Id. at 1197. The court found

   that the evidence contradicted the subpoenaed entity’s claims because the subpoenaed entity

   “could not possibly perform [its] intended functions” without “the ability to obtain information
Case 1:15-md-02599-FAM Document 4071 Entered on FLSD Docket 06/03/2021 Page 3 of 6




   and documents” from the defendant. Id. at 1201. Here, the clarification that VWGoA seeks is

   consistent with the Eleventh Circuit’s reasoning in Sergeeva. Unlike in Sergeeva, VWGoA has

   already produced over 2.4 million pages of documents, including documents related to the 2012-

   2015 Passats, has agreed to still further discovery, and will produce further responsive

   documents of VWAG and VW Mexico to which it has access. Unlike in Sergeeva, there is no

   suggestion that VWGoA could not “perform [its] intended function[]” (to assemble the 2012-

   2015 Passats) using only the documents it will produce—those in its possession or to which it

   has access.

          II.     Discovery Shows That VWGoA Can Produce Relevant Documents. Plaintiffs

   appended a number of documents to their Opposition purportedly to demonstrate that VWGoA

   should be required to “collect and produce documents located abroad,” but in fact, the documents

   illustrate only that VWAG and VW Mexico have already provided the relevant information—

   which is limited to documents that are both responsive to the Fourth Requests for Production and

   related to the 2012–2015 Passats—to VWGoA, and VWGoA can now produce those documents

   to Plaintiffs. (May 10 Order at 3; Opp. at 1–3.) For instance, VWGoA can produce to Plaintiffs

   the “design criteria supplied [to VWGoA] by VW AG.”              (Opp. at 3 (emphasis added).)

   Likewise, VWGoA will produce any documents reflecting how VWGoA “coordinated with VW

   AG to purchase vehicle components.”         (Opp. at 3.)    Finally, in claiming that VWGoA

   coordinated with the Foreign Affiliates to conduct audits of part suppliers and manufacturing

   plants as a matter of geographic convenience, Plaintiffs themselves allege that the Foreign

   Affiliates “supplied the information to VWGoA.” (Opp. at 3; see also ECF No. 4067-3 at

   174:12–14 (“the supplier group that assesses the supplier under consideration would be the one

   that is closest to the supplier”); id. at 176:3–5 (“the quality group closest to the manufacturing



                                                  -2-
Case 1:15-md-02599-FAM Document 4071 Entered on FLSD Docket 06/03/2021 Page 4 of 6




   plant will provide the manufacturing quality audit”).)     VWGoA will produce any VWAG

   documents in its possession reflecting such audits.

                  The documents Plaintiffs attach do not show, as Plaintiffs claim, that VWGoA

   and VWAG “worked together on nominating, procuring, and requesting quotes from Takata”

   such that VWAG would have responsive documents that VWGoA does not possess. (Opp. at 3.)

   Rather, the responses and objections that Plaintiffs rely on for that premise show that VWGoA

   and VWAG each separately sourced Takata airbags for different vehicles, and the VWAG

   interrogatory responses do not discuss the relevant Passats. (ECF No. 4067-1 at 16–18 (VWGoA

   sourced airbags for the 2012 Volkswagen Passat); ECF No. 4067-2 at 17–19 (VWAG sourced

   Takata airbags for the 2006 Volkswagen Passat and the 2006 Volkswagen Passat Wagon).)

   Indeed, the interrogatory responses describe different sourcing processes that the different

   entities engaged in at different times.

                  The other documents that Plaintiffs attach to their Opposition have nothing to do

   with the 2012–2015 Passats, and expose Plaintiffs’ objective of obtaining back-door discovery

   from the now-dismissed Foreign Affiliates. (See, e.g., Opp. at 4–5 (describing the “corporate

   structure,” “overlap as to employment,” “frequent and normal communication,” and “safety

   decisions in general,” without any reference to the 2012–2015 Passats).) In trying to evade this

   Court’s dismissal of claims against VWAG, Plaintiffs make the conclusory assertion that

   VWGoA has widespread “control” over the documents of the Foreign Affiliates. But this Court

   has already held that Plaintiffs’ arguments are “insufficient to convince the Court that VWGoA

   has a legal right to obtain those documents from its affiliates.” (May 10 Order at 3–4.) For

   example, Plaintiffs have submitted evidence showing that VWGoA is a wholly-owned subsidiary

   of VWAG, but the corporate structure has never been in dispute, and does not alone establish



                                                  -3-
Case 1:15-md-02599-FAM Document 4071 Entered on FLSD Docket 06/03/2021 Page 5 of 6




   that VWGoA has the legal right to obtain documents from its foreign parent or affiliate. See In

   re Zantac (Ranitidine) Prod. Liab. Litig., 2021 WL 1522449, at *7 (S.D. Fla. Apr. 16, 2021)

   (“[T]here is no per se rule that a subsidiary has control over materials in the possession of its

   parent” and, similarly, no rule “that two subsidiaries . . . somehow have control over each other

   by virtue of having a common parent.”); Nature’s Prods., Inc. v. Natrol, Inc., 2013 WL

   12065562, at *5 (S.D. Fla. Feb. 5, 2013) (“[M]ore indicia of control (such as an agency or alter-

   ego relationship) may be necessary for a subsidiary to reach up the corporate ladder and demand

   documents in its parent’s possession.”). Similarly, Plaintiffs again cite the existence of foreign

   service employees who worked at VWGoA for a period of time before leaving to work overseas.

   (Opp. at 4.) But Plaintiffs have not alleged any connection between those employees and the

   2012–2015 Passats, let alone that they brought some unique information overseas with them.

   See, e.g., In re Zantac (Ranitidine) Prod. Liab. Litig., 2021 WL 1522449, at *7 (“[T]he mere fact

   that the two entities share(d) a CEO is not by itself sufficient.”). Finally, Plaintiffs again

   highlight that VWGoA communicates with VWAG for the purpose of effecting recalls (Opp.

   at 5), which is insufficient to establish control and unrelated to the assembly of the 2012–2015

   Passats. (May 10 Order at 3; ECF No. 1389 at 7–8.)

                  In short, as Plaintiffs’ Opposition confirms, VWGoA “received from VW AG and

   VW Mexico . . . documents and information needed to purchase Takata inflators” and other

   documents necessary to assemble the 2012–2015 Passats (Opp. at 5). Pursuant to the Court’s

   Order, VWGoA will produce those documents of Foreign Affiliates that VWGoA received or

   had access to in connection with that assembly. The Court should reject Plaintiffs’ attempt to

   compel VWGoA to produce other documents located in Germany and Mexico, which VWGoA

   has no legal right to obtain.



                                                  -4-
Case 1:15-md-02599-FAM Document 4071 Entered on FLSD Docket 06/03/2021 Page 6 of 6




                                          CONCLUSION

                 For the reasons set forth in VWGoA’s motion and demonstrated above, the Court

   should clarify its May 10 Order and confirm that it is not directing VWGoA to attempt to collect

   and produce documents located abroad from VWAG or VW Mexico relating to 2012–2015

   Passats to the extent that VWGoA does not have access to or the legal right to obtain those

   documents.

   Dated: June 3, 2021                          Respectfully submitted,

                                                /s/ Gerald E. Greenberg
                                                Gerald E. Greenberg
                                                Florida Bar No.: 440094
                                                ggreenberg@gsgpa.com
                                                Adam M. Schachter
                                                Florida Bar No.: 647101
                                                aschachter@gsgpa.com
                                                GELBER SCHACHTER & GREENBERG, P.A.
                                                SunTrust International Center
                                                One Southeast Third Avenue, Suite 2600
                                                Miami, Florida 33131-1715
                                                Telephone: 305-728-0950
                                                E-service: efilings@gsgpa.com

                                                Robert J. Giuffra Jr. (admitted pro hac vice)
                                                giuffrar@sullcrom.com
                                                Suhana S. Han (admitted pro hac vice)
                                                hans@sullcrom.com
                                                Christopher J. Dunne (admitted pro hac vice)
                                                dunnec@sullcrom.com
                                                Tasha N. Thompson (admitted pro hac vice)
                                                thompsontas@sullcrom.com
                                                SULLIVAN & CROMWELL LLP
                                                125 Broad Street
                                                New York, NY 10004
                                                Telephone: 1-212-558-4000

                                                Attorneys for Defendant Volkswagen Group of
                                                America, Inc.




                                                 -5-
